DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 14 are objected to because of the following informalities: The claims read “the hanger spindle extends between a first end of the hanger spindle and a second end of the hanger spindle”.  However, since the hanger spindle includes the first and second end, the claim should clarify the location of the hanger spindle or clarify the hanger spindle includes these ends.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baugher et al. (US 5,595,130).
Regarding claim 1, Baugher teaches a disk assembly for agricultural implements, the disk assembly comprising: a disk hanger (fig. 12, 120) including a proximal end and a distal end opposite the proximal end, the proximal end configured to be coupled to a frame of an 

6. The disk assembly of claim 1, wherein the relative non-parallel orientation defined between the first and second axes of rotation is selected such that the camber angle of the blade increases with decreases of the angle-of-engagement of the blade as the hanger spindle is rotated about the first axis of rotation (fig. 12, dotted and solid lines).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baugher.
Regarding claim 2, Baugher teaches the disk assembly of claim 1, but is silent on the details connecting the disk (58) to the spindle.  However, Examiner takes official notice a hub is old and well-known in the art of agricultural disks.  it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a blade hub coupled to the hanger spindle for rotation therewith as an addition of parts that is old and well-known in the art for an efficient connection of the blade disk to the arm 118.  

3. The disk assembly of claim 2, wherein the hanger spindle includes a first end of the hanger spindle and a second end of the hanger spindle, at least one of the first end or the second end of the hanger spindle defining a planar mounting surface oriented non-perpendicular relative to the first axis of rotation of the hanger spindle (Fig. 12, end of 118 attached to 58).  

4. The disk assembly of claim 3, wherein the blade hub is coupled to the hanger spindle via the planar mounting surface (as modified).  

5. The disk assembly of claim 3, wherein the second axis of rotation of the blade spindle is oriented perpendicular to the planar mounting surface (fig. 12).  

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baugher.
Regarding claim 19, Baugher teaches a method for adjusting the orientation of blades of agricultural implements, the method comprising: supporting a blade of a disk assembly relative to a frame of an agricultural implement such that the blade defines an angle-of-engagement relative to a horizontal reference line and a camber angle relative to a vertical reference line (fig. 12), the disk assembly comprising a disk hanger (120) including a proximal end configured to be .  

Allowable Subject Matter
Claims 9-18 are allowed.
Claims 7, 8, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Larsen (US 2020/0323121) teaches rotation of a disc hub to change the camber angle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671